Name: Commission Regulation (EC) No 2863/94 of 25 November 1994 fixing the coefficients applicable to cereals exported in the form of Spanish whisky for the period 1994/95
 Type: Regulation
 Subject Matter: trade policy;  Europe;  beverages and sugar;  plant product
 Date Published: nan

 No L 303/22 Official Journal of the European Communities 26. 11 . 94 COMMISSION REGULATION (EC) No 2863/94 of 25 November 1994 fixing the coefficients applicable to cereals exported in the form of Spanish whisky for the period 1994/95 refunds for exports to Iceland, Finland, Sweden and Norway ; whereas, therefore, pursuant to Article 7 (2) of Regulation (E) No 2825/93, account should be taken of this in the calculation of the coefficient for 1994/95 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2825/93 of 15 October 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 as regards the fixing and granting of adjusted refunds in respect of cereals exported in the form of certain spirit drinks ('), and in particular Article 5 thereof, Whereas Article 4 (1 ) of Regulation (EEC) No 2825/93 provides that the quantities of cereals eligible for the refund are to be the quantities placed under control and distilled, weighted by a coefficient to be fixed annually for each Member State concerned ; whereas that coefficient expresses the ratio between the total quantities exported and the total quantities marketed of the spirituous beverage concerned on the basis of the trend noted in those quantities during the number of years corre ­ sponding to the average ageing period of the spirituous beverage in question ; whereas, in view of the information provided by Spain on the period 1 January to 31 December 1993, the average ageing period in 1993 was four years for Spanish whisky ; whereas the coefficients for the period 1 July 1994 to 30 June 1995 should be fixed ; Whereas Article 10 of Protocol 3 to the Agreement on the European Economic Area (2) precludes the grant of HAS ADOPTED THIS REGULATION : Article 1 For the period 1 July 1994 to 30 June 1995, the coeffi ­ cients provided for in Article 4 of Regulation (EEC) No 2825/93 applying to cereals used in Spain for manufac ­ turing Spanish whisky shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 November 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 258 , 16. 10. 1993, p. 6. (2) OJ No L 1 , 3 . 1 . 1994, p. 1 . No L 303/2326. 11 . 94 Official Journal of the European Communities ANNEX Coefficients applicable in Spain Period of application Coefficient applicable to cereals usedfor the manufacture of Spanish whisky, category A 1 July 1994 to 30 June 1995 0,0008